IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,255


EX PARTE DEREK RANDALL CARSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER A-04-0104-S IN THE 51ST DISTRICT COURT 

OF TOM GREEN COUNTY



 Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07, § 3.  Applicant was convicted of the felony
offense of delivery of less than one gram of cocaine in a drug-free zone, and punishment was
assessed at confinement for seven years.  No direct appeal was taken.
	Applicant contends, inter alia, that his plea was involuntary because he was not advised
of the facts required to make a finding that the offense was committed in a drug free zone.  The
trial court entered findings of fact and conclusions of law recommending that relief be granted.
	Applicant stipulated to allegations that the delivery was made "within 1000 feet of the
premises owned by the City of San Angelo, to-wit: the Northside Recreation Center" on August
13, 2003.  Health & Safety Code § 481.134 did not apply to deliveries within 1000 feet of a
youth center unless the offense was committed after August 31, 2003, and there were no
allegations or proof that this offense was committed within 1000 feet of a playground or of
premises owned, rented, or leased by an institution of higher learning, or that it was within 300
feet of a youth center, swimming pool, or video arcade facility.
	Relief is granted.  The judgment in cause number A-04-0104-S from the 51st Judicial
District Court of Tom Green County is vacated, and Applicant is remanded to answer the charges
against him.
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DELIVERED: October 5, 2005
DO NOT PUBLISH